It is alleged that the bill of sale to Worseley is fraudulent, and if it is, the law says it is void. It is not sufficient, however, to *Page 330 
allege fraud; it must be proven either positively and directly or by circumstances, which is the most usual way, there seldom being any direct proof of fraud to be had. There is no positive proof of fraud on the part of Worseley, but circumstances tend that way. He did not take the negro into possession; he remained with Lucas, though the sale purports to be an absolute one. No other evidence offers any substantial reason in explanation of this circumstance. Lucas also kept possession after the bill of sale to Rayford, but the cause of this is explained. It is not proved that Worseley gave any valuable consideration, though it is proved on the part of Rayford. Worseley's deed, though purporting to be dated so long before Rayford's, is not admitted to registration till after, which circumstance added to the proof of Lucas' offering to antedate if his bail would not surrender him, weighs something.
The jury found for the plaintiff, and there was a motion for a new trial; but the Court being satisfied with the verdict, refused it.